August 3, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     ________________________________

                              NO. 14-16-00681-CV

 UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER, Appellant

                                        V.

LANCE MCKENZIE, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF COURTNEY MCKENZIE-THUE (DECEASED), DEBORAH
   DIVER, INDIVIDUALLY AND AS NEXT FRIEND OF J.O., A MINOR,
                            Appellees
                ________________________________

      This cause, an appeal from the order denying the plea to the jurisdiction of
appellant, the University of Texas M.D. Anderson Cancer Center, signed August 23,
2016, was heard on the transcript of the record. We have inspected the record and
find no error in the order. We AFFIRM the order of the court below.

       We order appellant, the University of Texas M.D. Anderson Cancer Center,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.